Citation Nr: 0428016	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  97-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
disability.

2.  Entitlement to an increased rating for migraine 
headaches, evaluated as 10 percent disabling prior to May 29, 
1997, and 30 percent disabling from May 29, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in December 2000 and November 2003 when it 
was remanded for additional development.

In October 2000, a hearing was held at the St. Petersburg RO 
before a Veterans Law Judge who is no longer currently 
employed by the Board.  A transcript of this hearing is of 
record.  In September 2003, the Board sent the veteran a 
letter informing him that the Veterans Law Judge who presided 
at his hearing in October 2000 was no longer employed by the 
Board and asking him if he wished to attend another hearing 
before a Veterans Law Judge who would render a determination 
in his case.  In correspondence received by the Board in 
October 2003, the veteran indicated that he wished to attend 
another hearing.  In June 2004, a hearing before the 
undersigned Veterans Law Judge was held at the St. Petersburg 
RO.  A transcript of this hearing is of record.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

The veteran contends that he currently has upper respiratory 
disability that is related to his military service.  Service 
medical records note that the veteran was seen in September 
1969 for complaints of nasal congestion and cough.  
Subsequently, he was treated in March 1970 for an upper 
respiratory infection.  Post-service medical evidence 
includes a January 1996 VA outpatient treatment record that 
notes a diagnosis of upper respiratory infection/viral 
syndrome and a May 2002 VA outpatient treatment record that 
notes a diagnosis of upper respiratory infection..

The Board notes that the veteran has not undergone a VA 
medical examination specifically for the purpose of 
determining the etiology of any currently present upper 
respiratory disorder.  For this reason, additional VA 
examination is necessary.  See 38 U.S.C.A. § 5103A (West 
2002).

With regard to the veteran's service-connected migraine 
headaches, the Board notes that the most recent VA 
examination was conducted in August 1997.  The examiner noted 
that the veteran's headaches were occasionally 
incapacitating.  The veteran stated that, fortunately, he was 
self-employed.  Otherwise, he felt that he would not be able 
to hold down a job.  Subsequently, the veteran indicated 
during a June 2004 travel Board hearing that he suffered from 
prostrating headaches two to three times per week, and that 
they lasted up to five days.  He also stated that he was 
unemployed and had lost several jobs because of his migraine 
headaches.  

The Board notes that the medical evidence of record does not 
address whether the veteran's headaches are productive of 
severe economic inadaptability.  Specifically, there is no 
medical evidence pertaining to the impact of the veteran's 
service-connected headaches on his employment.  The Board 
therefore finds that additional development should be 
conducted pertaining to this issue.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present upper respiratory disease.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

If upper respiratory disease is 
diagnosed, the examiner should provide an 
opinion, based upon review of the 
veteran's pertinent medical history and 
with consideration of sound medical 
principles, as to whether it as at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
military service.

The examiner should set forth the 
complete rationale for all opinions 
expressed. 

2.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected migraine 
headaches.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  

All indicated tests should be conducted.  
A complete history pertaining to the 
veteran's headaches should be elicited.

Specifically, the examiner should 
determine whether the veteran has 
completely prostrating headaches and if 
so, the length and frequency of such 
episodes.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected migraine 
headaches on the veteran's ability to 
work.

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




